Title: From George Washington to John Beatty, 26 September 1778
From: Washington, George
To: Beatty, John


          
            Sir
            Head Quarters Fredericksburg 26th Sepr 1778
          
          As the enclosed from Mr Mercerau respects your department I send it to you. The reasons, which induced Genl Sullivan to hinder 
            
            
            
            the prisoners of the 71st Regt from going in at that particular time, do not now exist, and you had better order them on, if it does not contravene any of your own arrangements. As to what Mr Mercerau mentions respecting repairing Barracks &ca you will please to give proper directions. I am Sir Yr most obt Servt.
        